COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Annunziata, Frank and Petty
UNPUBLISHED



              ROBERT SHERMAN HENDRICKS
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0939-21-2                                         PER CURIAM
                                                                                  MAY 31, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF MADISON COUNTY
                                               David B. Franzen, Judge

                               (Ryan J. Rakness; Rakness & Wright PLC, on brief), for appellant.

                               (Jason S. Miyares, Attorney General; Hallie Hovey-Murray,
                               Assistant Attorney General, on brief), for appellee.


                     Counsel for Robert Sherman Hendricks filed a brief on his behalf accompanied by a motion

              for leave to withdraw in accordance with Anders v. California, 386 U.S. 738, 744 (1967). A copy

              of that brief has been furnished to Hendricks with sufficient time for him to raise any matter that

              he chooses. Hendricks has not filed any supplemental pleadings. After examining the briefs and

              record in this case, we affirm the trial court’s judgment. We unanimously hold that oral argument is

              unnecessary because “the appeal is wholly without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a).

                                                        BACKGROUND

                     Hendricks entered an Alford 1 plea to one count of felony contractor fraud. In a written plea

              agreement, the Commonwealth agreed to move to defer sentencing for six months and Hendricks

              agreed to pay restitution to the victim. The circuit court accepted Hendricks’s plea and convicted

              him by order entered June 24, 2020; it set a sentencing hearing for January 6, 2021. Hendricks did


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         North Carolina v. Alford, 400 U.S. 25 (1970).
not appear at the sentencing hearing, and a grand jury later indicted him for failure to appear.

Hendricks pled guilty to the failure to appear charge. On August 11, 2021, the circuit court entered

a final order sentencing Hendricks to a term of twenty years’ imprisonment for the contractor fraud

conviction, with fifteen years suspended, and six months’ suspended sentence for the failure to

appear conviction. Hendricks appeals.

                                             ANALYSIS

       In a single assignment of error, Hendricks asserts that the circuit court erred by admitting

a July 26, 2021 supplement to the presentence report. In the supplemental report, the probation

officer added information relating to the failure to appear conviction to the report previously

prepared for the original contractor fraud conviction. Hendricks argues that the probation officer

did not seek his version of events about the failure to appear charge to include in the

supplemental report, thereby depriving him of a proper sentencing. Hendricks alleges that his

counsel preserved this issue for appeal by objecting at the sentencing hearing and asking that the

supplemental report be excluded.

       “Decisions as to the admissibility of evidence ‘lie within the trial court’s sound discretion

and will not be disturbed on appeal absent an abuse of discretion.’” Morgan v. Commonwealth,

73 Va. App. 512, 522 (2021) (quoting Blankenship v. Commonwealth, 69 Va. App. 692, 697

(2019)). A circuit court may abuse its discretion in one of three principal ways: “(1) by failing to

consider a relevant factor that should have been given significant weight, (2) by considering and

giving significant weight to an irrelevant or improper factor, and (3) when the circuit court, while

weighing ‘all proper factors,’ commits a clear error of judgment.” Fields v. Commonwealth, 73

Va. App. 652, 672 (2021) (quoting Lawlor v. Commonwealth, 285 Va. 187, 213 (2013)). “That

standard means that the circuit court judge’s ‘ruling will not be reversed simply because an

appellate court disagrees.’” Id. (quoting Thomas v. Commonwealth, 44 Va. App. 741, 753,

                                                 -2-
adopted upon reh’g en banc, 45 Va. App. 811 (2005). It also “necessarily implies that, for some

decisions, conscientious jurists could reach different conclusions based on exactly the same

facts—yet still remain entirely reasonable.” Thomas v. Commonwealth, 62 Va. App. 104, 111

(2013) (quoting Hamad v. Hamad, 61 Va. App. 593, 607 (2013)).

       “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable this Court to attain the ends of justice.” Rule 5A:18. Although Hendricks

alleges that his assignment of error was preserved by his counsel’s timely objection at the

sentencing hearing, we are unable to determine whether his counsel objected on this ground

because the record on appeal does not contain a timely-filed transcript of that hearing.2

       We are also unable to determine what reasoning the circuit court may have articulated

when overruling such an objection, if one was made. Accordingly, the transcript of the hearing

is indispensable to review the basis of the circuit court’s ruling. See Smith v. Commonwealth, 32

Va. App. 766, 772 (2000); Turner v. Commonwealth, 2 Va. App. 96, 99-100 (1986).

       Hendricks failed to ensure that the record contains a timely-filed transcript, or written

statement of facts in lieu of a transcript, necessary to permit us to resolve his assignment of error.

Rule 5A:8(b)(4)(ii). Therefore, we cannot address the merits of that assignment of error. Id.




       2
          The circuit court entered its final order on August 11, 2021. Under Rule 5A:8(a) a
transcript must be “filed in the office of the clerk of the trial court no later than 60 days after
entry of the final judgment.” Hendricks filed the transcript of the sentencing hearing on October
18, 2021.
                                                  -3-
                                         CONCLUSION

       For the foregoing reasons, the circuit court’s judgment is affirmed. We deny counsel’s

motion for leave to withdraw. See Anders, 386 U.S. at 744. This Court’s records reflect that

Ryan J. Rakness, Esquire, is counsel of record in this matter.

                                                                                       Affirmed.




                                                -4-